McKEEVER, Circuit Judge
(concurring in result).
I concur with Justice Amundson’s well-reasoned opinion that Mr. Williams had no right of appeal in this matter, due to lack of standing. He then logically concludes that this Court is required to reverse and remand the decision of the circuit court with instructions to require the state board of equalization to reinstate the decision of the county board of equalization.
However, I am unable to make any further findings or even indications thereof. Our finding that there was no right of appeal results in neither the state board nor the circuit court having jurisdiction to receive evidence or consider arguments in this case. The inherent jurisdictional defect ab initio precludes any further affir-mance or rejection of any party’s actions, because they are not before us for review under the state of the record.
Therefore, my concurrence is limited to the well-founded and reasoned determination that a lack of jurisdiction requires this Court to reverse and remand to the circuit court with instructions to direct the state board to reinstate the county board’s actions. Beyond that, I can say not, and to any extent the majority opinion does so, I must withhold my concurrence.